Citation Nr: 0609509	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  01-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with 
peptic ulcer disease, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran had verified active service from May 1966 to 
October 1967.  He also reported an earlier period of active 
service from September 1956 to July 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran was provided a VA examination for his hiatal 
hernia and peptic ulcer disease in July 2005.  The examiner 
did not address the veteran's range of symptoms on the report 
to the degree required for disability evaluation.  Moreover, 
it was indicated that the examiner did not have access to the 
claims folder.  There is no indication if the veteran has 
suffered weight loss that would be considered pertinent to 
the disability in issue, nor does it appear that laboratory 
studies were done to rule on the question of anemia.  While 
the examiner did report to prior blood studies not showing 
anemia, the date of the blood studies was not reported and 
there is no indication as to whether they were reflective of 
current disability.  Moreover, part of the veteran's 
disability is characterized as ulcer disease, but the report 
of examination did not adequately address the absence or 
presence of those ulcer symptoms necessary for a higher 
rating.  The Board finds that an examination is required to 
determine the extent of the veteran's current disability due 
to his hiatal hernia and peptic ulcer disease.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should schedule an examination 
to determine the extent of the veteran's 
current disability for his hiatal hernia 
and peptic ulcer disease.  The examiner 
should review the claims folder before 
the examination.  All necessary tests 
should be conducted to include blood work 
to ascertain anemia.  The examination 
should also determine if the veteran 
suffers from symptoms of pain, vomiting, 
material weight loss and hematemesis, or 
melena with moderate anemia, or other 
symptom combinations productive of severe 
impairment of health.  Further, it should 
be reported for the record as to whether 
there are recurrent incapacitating 
episodes averaging 10 or more days in 
duration at least 4 times a year.

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


